ITEMID: 001-23176
LANGUAGEISOCODE: ENG
RESPONDENT: SVK
BRANCH: ADMISSIBILITY
DATE: 2003
DOCNAME: HEJDA v. SLOVAKIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant, Mr Vladislav Hejda, is a Slovakian national, who was born in 1936 and lives in Modra. The respondent Government were represented by Mr P. Vršanský, their Agent.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 28 February 1992 the applicant claimed restitution of real property before the Bratislava - vidiek District Court. The action was dismissed on 11 June 1992. The applicant appealed on 30 July 1992. On 10 February 1993 the Bratislava Regional Court ordered the defendant municipality to restore the property to the applicant within a month. The judgment became final and enforceable in April 1993.
On 6 May 1993 the defendant filed an appeal on points of law to the Bratislava - vidiek District Court.
On 12 July 1993 the applicant requested the Bratislava - vidiek District Court to enforce the Bratislava Regional Court’s judgment of 10 February 1993.
On 10 October 1994 the District Court submitted the case to the Supreme Court for a decision on the defendant’s appeal on points of law. On 27 October 1994 the Supreme Court returned the case to the District Court as the defendant had not paid the fees in full. An expert opinion was ordered with a view to establishing the value of the property in issue as it determined the amount of the court fee.
On 29 November 1995 the defendant municipality requested that the judgment should not be enforceable pending the outcome of the proceedings on the appeal on points of law.
On 26 February 1996 the defendant paid the fees of the proceedings concerning the appeal on points of law.
On 23 February 1999 the Bratislava III District Court, which had taken over the cases pending before the former Bratislava - vidiek District Court, granted the applicant’s request for enforcement of the Regional Court judgment of 10 February 1993. On 17 March 1999 the defendant municipality challenged this decision.
On 27 October 2000 the Supreme Court dismissed the defendant’s appeal on points of law.
On 13 February 2002 the applicant requested the Constitutional Court to order the enforcement of the Regional Court’s judgment of 10 February 1993 and of the Supreme Court’s judgment of 27 October 2000. The applicant further claimed 7,000,000 Slovakian korunas in compensation for the deterioration of the real property.
In a letter of 21 February 2002 a constitutional judge informed the applicant that his request for enforcement of a judicial decision and for damages fell within the jurisdiction of the general courts. The applicant was further informed that, as from 1 January 2002, the Constitutional Court had power to examine complaints under Article 127 of the Constitution concerning alleged violations of fundamental rights and freedoms and grant just financial satisfaction in cases where such a violation was found. The constitutional judge noted that in his letter the applicant did not allege a violation of his constitutional rights. The applicant was informed that no further action would be taken in respect of his letter.
On 20 April 2002 the Bratislava Regional Court upheld the enforcement order of 23 February 1999.
On 16 September 2002 the applicant requested the President of the Constitutional Court, with reference to his above submissions of 13 February 2002, to ensure that the final decision on his claim be complied with.
Article 48 (2) of the Constitution provides, inter alia, that every person has the right to have his or her case tried without unjustified delay.
As from 1 January 2002, the Constitution has been amended in that, inter alia, individuals and legal persons can complain about a violation of their fundamental rights and freedoms pursuant to Article 127 the relevant part of which reads as follows:
“1. The Constitutional Court shall decide on complaints lodged by natural or legal persons alleging a violation of their fundamental rights or freedoms or of human rights and fundamental freedoms enshrined in international treaties ratified by the Slovak Republic ... unless the protection of such rights and freedoms falls within the jurisdiction of a different court.
2. When the Constitutional Court finds that a complaint is justified, it shall deliver a decision stating that a person’s rights or freedoms set out in paragraph 1 were violated as a result of a final decision, by a particular measure or by means of other interference. It shall quash such a decision, measure or other interference. When the violation found is the result of the failure to act, the Constitutional Court may order that [the authority] which violated such rights or freedoms should take the necessary action. At the same time the Constitutional Court may return the case to the authority concerned for further proceedings, order that such an authority abstain from violating fundamental rights and freedoms ... or, where appropriate, order that those who violated the rights or freedoms set out in paragraph 1 restore the situation existing prior to the violation.
3. In its decision on a complaint the Constitutional Court may grant adequate financial satisfaction to the person whose rights under paragraph 1 were violated.” ...
The implementation of the above constitutional provisions is set out in more detail in Sections 49 - 56 of Act No. 38/1993 (the Constitutional Court Act), as amended with effect from 20 March 2002.
After 20 March 2002 the Constitutional Court delivered a number of decisions in which it found a violation of Article 48 (2) of the Constitution, ordered the general court concerned to avoid any further delays in the proceedings and awarded the successful complainants financial compensation in respect of delays which had already occurred.
